DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: In paragraph [0160], reference is made to Fig. 49 when the drawings show Figs 49A and 49B.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 8, ‘coupleable’ should be ‘configured to be coupled’ to clearly set forth the device relative to anatomy.
In claim 13, “the pathway” lacks antecedence and it appears “too” should be “tool”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4-9, and 12-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Madhani et al (US 6,786,896 –cited by applicant).
Re claim 1: Madhani discloses a surgical system, comprising: 
a surgical device (Abstract, Fig. 1; see the robotic apparatus);
a surgical tool coupled to the surgical device (col 2, line 60-col 3, line 12; see the instrument); 
a user interface (col 35, lines 52-59; wherein the Phantom device has a user interface); and 
a control system (cols 39-40; see the controllers) configured to:

generate a virtual object based on the target point or target region, the virtual object comprising a funnel-shaped boundary having a central axis substantially aligned with the target point or target region (col 42, lines 45-51; the haptic ‘funnels’ overlay aligned with the target); and
control the surgical device to constrain the surgical tool from penetrating the funnel-shaped boundary (col 42, lines 45-51; see the haptic overlay that guides the surgeon to protect sensitive areas).
Re claim 2: The user interface is located on the surgical device to enable physical interaction between the user and the surgical device (col 35, lines 52-59; wherein the Phantom device interface is on the robotic apparatus user-end).
Re claim 4: The system further comprising a tracking system for monitoring a three-dimensional position of the anatomy to detect a movement of the anatomy during a procedure, and wherein the control system is further configured to modify a three-dimensional position of the target point or target region or a three-dimensional position of the funnel-shaped boundary based on the movement of the anatomy (col 42, line 54-col 43, line 13; see the tracking of the anatomy with optical encoders to measure six DOF motion to accurately measure the 3D position of the target).
Re claim 5: The control system is further configured to modify the three-dimensional position of the target region or the three-dimensional position of the funnel-shaped boundary based on the movement of the anatomy to maintain a location of the target region relative to the anatomy or a location of the funnel-shaped boundary 
Re claims 6-9: The system comprises a tracking system for monitoring a three-dimensional position of the anatomy to detect a movement of the anatomy during a procedure, the tracking system comprising a jointed mechanical arm (col 43, lines 5-13; see the mechanical arm with plural joints/linkage), a fixation device coupled to a first end of the arm and to the anatomy (col 43, lines 5-13; see end 12i as a platform coupled to the arm and to the anatomy), and a base coupled to a second end of the arm (col 43, lines 5-13; see the third arm of the ‘linkage’ arms serving as a base); and wherein the control system is further configured to control the surgical device to compensate for the movement of the anatomy that is generated as electronic signals from the mechanical arm (col 43, lines 5-13; see the optical encoders that output electric signals to indicate position to compensate for motion).
Re claim 12: The funnel-shaped boundary provides a pathway from a first position to a second position (col 42, lines 45-51; wherein the wider portion is a first position and the narrow portion is a second position).
Re claim 13: The control system is further configured to: activate the funnel-shaped boundary to constrain the surgical tool along the pathway (col 42, lines 45-51; where the funnel is activated when the overlay is made); and deactivate the funnel-shaped boundary to enable the surgical too to deviate from the pathway (col 42, lines 45-51; wherein the funnel is deactivated when the procedure is completed).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 18-20, 22-26, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madhani et al (US 6,786,896 –cited by applicant), as applied to claim 1, in view of Hashtrudi-Zaad et al (“Analysis of Control Architectures for Teleoperation Systems with Impedance/Admittance Master and Slave Manipulators”).
Re claims 3, 18, 26: Madhani discloses all features including use of the funnel shape boundary to guide the surgical tool, use of the impedance-type control to control the surgical device to move the tool and to provide haptic guidance including constraining the tool from penetrating the virtual object, and modifying control based on monitored movement of the 3D position of anatomy (see the above-cited portions of claim 1; col 42, line 54-col 43, line 13; see the tracking of the anatomy with optical encoders to measure six DOF motion to accurately measure the 3D position of the target; and see the Phantom that uses impedance control), but does not disclose using admittance control. However, Hashtrudi-Zaad teaches of robotic manipulators for 
Re claims 19, 20: Madhani discloses the control system is further configured to operate the surgical device in a free mode in which the surgical tool is freely moveable relative to the anatomy by controlling motors of the surgical device to counteract gravitational loads (col 26, lines 60-63; see the compensation for gravity by calculating and feeding forward gravitational torques, thereby being in a free mode).
Re claim 22: Madhani discloses the control system is further configured to associate a virtual object with the anatomy (col 42, line 45-col 43, line 13; see the accurate registration of the haptic overlay).
Re claims 23, 24: Madhani discloses associating the virtual object with the anatomy is further defined as associating a guide line or funnel with the anatomy to guide movement of the surgical tool relative to the anatomy along the guide line or funnel (col 42, lines 45-51; wherein the walls of the funnel are guide lines).
Re claim 25: Madhani discloses the control system is further configured to adjust the virtual object in response to detecting movement of the anatomy during the procedure (col 43, lines 5-13; see the optical encoders that output electric signals to indicate position to compensate for motion thereby adjusting the haptic overlay).

Re claim 30: Madhani discloses the control system is further configured to: activate the funnel-shaped boundary to constrain the surgical tool along the pathway (col 42, lines 45-51; where the funnel is activated when the overlay is made).
Re claim 31: Madhani discloses the control system is further configured to communicate, through the haptic guidance, information to the user manipulating the surgical tool regarding a position of the surgical tool relative to at least one of: a virtual boundary associated with the anatomy, a parameter relative to the anatomy, or the anatomy (col 3, lines 20-41; see the communicated information when the instrument is at a position relative certain anatomy).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madhani et al (US 6,786,896 –cited by applicant), as applied to claim 19, in view of Hashtrudi-Zaad et al (“Analysis of Control Architectures for Teleoperation Systems with Impedance/Admittance Master and Slave Manipulators”) and Davies (US Pub 2004/0115606 –cited by applicant).
Re claim 21: Madhani/Hashtrudi-Zaad disclose all features except wherein operating the surgical device in the free mode comprises deactivating power to the surgical tool. However, Davies teaches of a robot controller whereby power is disconnected to the tool, thereby placing the device in a free mode. It would have been .

Claims 10, 11, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madhani et al (US 6,786,896 –cited by applicant) in view of Ruch (US 6,642,686 –cited by applicant) [regarding claims 10, 11], or Madhani in view of Hashtradi-Zaad and Ruch [regarding claims 27, 28].
Re claims 10, 11, 27, 28: Madhani  (or Madhani/Hashtradi-Zaad) discloses all features except that a portion of the virtual object represents a portion of material to be removed from the anatomy or that the virtual object substantially corresponds to a shape of an implant to be fitted to the anatomy. However, Ruch teaches of an actuator for a surgical instrument wherein a planning software is used to generate a portion of the virtual object represents a portion of material to be removed from the anatomy or that the virtual object substantially corresponds to a shape of an implant to be fitted to the anatomy (col 3, lines 2-7; col 4, lines 44-54; col 5, lines 31-36; col 6, line 54-col 7, line 10; see the instruments such as an endoscope or cutting tool and see the representations/virtual objections that represent a portion to be removed and shaped like an implant). It would have been obvious to the skilled artisan to modify Madhani (or Madhani/Hashtradi-Zaad, to configure the virtual object as in Ruch, in order to facilitate guide of the procedure for particular procedures.

s 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madhani et al (US 6,786,896 –cited by applicant) in view of Franck et al (US 6,546,277 –cited by applicant).
Re claims 15-17: Madhani discloses all features except that depth information is displayed as a 1D distance or that the controller limits travel of the tool to a predefined depth. However, Franck teaches of an instrument guidance system wherein depth information is displayed as a 1D distance and the tool has a limit to a predefined depth (col 28, lines 61-63, Figure 22 and corresponding description; see the tracking of the penetration depth that is displayed to a user and where the penetration depth is limited). It would have been obvious to the skilled artisan to modify Madhani, to track the depth as taught by Franck, in order to improve guidance and accuracy of the procedure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,289,264. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘264 features a surgical device, guiding an instrument/tool, identifying a target, and generating a funnel shaped virtual object. While ‘264 includes other features such as decreasing a base radius of the funnel, it would have been obvious to conclude that the instant claims are an obvious variant.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 14, 16, 17, 25, and 26 of U.S. Patent No. 9,639,156. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘156 features a surgical device, guiding an instrument/tool, identifying a target, and generating a funnel shaped virtual object. While ‘264 includes other features such as available haptic geometries overlapping, it would have been obvious to conclude that the instant claims are an obvious variant.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,441,364. Although the claims ‘364 features a surgical device, guiding an instrument/tool, identifying a target, and generating a funnel shaped virtual object. While ‘364 includes other features such as decreasing a base radius of the funnel, it would have been obvious to conclude that the instant claims are an obvious variant.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 12, 15, and 16 of copending Application No. 16/594,310 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘310 features a surgical device, guiding an instrument/tool, identifying a target, and generating a funnel shaped virtual object. While ‘310 includes other features such as determining a current orientation angle, it would have been obvious to conclude that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11, and 14 of U.S. Patent No. 9,801,686. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘686 features guiding a surgical device, an instrument/tool, identifying a target, and utilizing admittance control. While ‘686 includes other features such as receiving a .

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 16, 17, and 21 of U.S. Patent No. 8,996,169. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘169 features guiding a surgical device, an instrument/tool, identifying a target, and utilizing admittance control. While ‘169 includes other features such as subtracting an applied force, it would have been obvious to conclude that the instant claims are an obvious variant.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,028,789. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘789 features guiding a surgical device, an instrument/tool, identifying a target, and utilizing admittance control. While ‘789 includes other features such as dividing a workspace, it would have been obvious to conclude that the instant claims are an obvious variant.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/670,889 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘889 features a surgical device, guiding an instrument/tool, identifying a target, and utilizing admittance control. While ‘889 includes .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        1